DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicants’ Arguments/Remarks filed 08/02/2022 with respect to the rejection of claims 1, 2, 6, and 8 under 35 U.S.C. 112(b) as being indefinite have been considered and they are persuasive.  
	Applicants amend claims 1 and 14 to address the objections to the claims.
	The Drawing filed 08/02/2022 is entered. 
	The Specification filed 08/02/2022 with amendments to the title is entered.
	The claim objections on claims 2 – 11 and 13 are withdrawn.  
	Claims 1 – 7 and 9 - 15 are pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Applicants are advised to amend claim 12 to show the following:
Claim 12. A network comprising: 
a controller node; and a plurality of network nodes, each network node comprising: 
a message handling module configured to control the sending of messages to one or more output ports of the network node based on a rule set stored at the network node, the rule set comprising one or more rules; 
a communication module configured to receive at least one update to the rule set from a controller node, separate from the network node, for changing the rule set, and 
a supervisor module configured to verify that the changes to the rule set instructed by the update comply with at least a first set of rule-compliance-criteria and, if so, the network node is configured to modify the rule set to implement the changes of the update and, if not, the network node is configured not to implement the changes to the rule set; 
wherein the supervisor module of each network node is configured to verify the changes to the rule set instructed by the update comply with at least a first set of rule- compliance-criteria followed by a second set of rule-compliance-criteria or the second set of rule-compliance-criteria followed by the first set of rule-compliance-criteria;  
wherein the first set of rule-compliance-criteria comprise criteria that must not be contravened and the second set of rule-compliance-criteria comprise criteria that must be met; and wherein the output ports of each of network nodes provides a communication channel to another one of the plurality of network nodes or the controller node.

Appropriate correction is required.




Allowable Subject Matter
	Claims 1 and 12 incorporate the allowable subject matter of claim 8 into independent forms.
	Claims 1 – 7 and 9 - 11 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hecker et al. (Pub. No.: US 2018/0248755) in view of Sun et al. (Pub. No.: US 2009/0217341).
	Regarding claim 14, Hecker discloses a method comprising: controlling the sending of messages to one or more output ports of the network node based on a rule set stored at the network node, the rule set comprising one or more rules (see para. 0073 – 0074, Each of the network nodes 14-28 has a data flow table stored in its memory identifying forwarding rules to be applied to available data packets…the network nodes 14-28 may comprise a multitude of ports and each link may enable a plurality of connections, wherein each connection may connect ports of two different network nodes 14-28); receiving at least one update to the rule set from a controller node, separate from the network node, for changing the rule set (see para. 0007, 0080, the control message that originates from the controller and is intended for a specific network node or vice versa; the control message may…update of a data flow table of a network node). 
	Hecker does not disclose the following claimed features: regarding claim 14, verifying that the changes to the rule set instructed by the update comply with at least a first set of rule-compliance-criteria and, if so, modifying the rule set to implement the changes of the update and, if not, not implementing the changes to the rule set.
Regarding claim 14, Sun discloses verifying that the changes to the rule set instructed by the update comply with at least a first set of rule-compliance-criteria and, if so, modifying the rule set to implement the changes of the update and, if not, not implementing the changes to the rule set (see para. 0007, 0011, 0022, 0028, the Snort system host verifies a validity of the intrusion detection rule in the link data packet and subsequently, the intrusion detection rules pre-stored in rules storage are updated according to the type of the intrusion detection rule passing the verification and a rules tree).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hecker, and have the features, as taught by Sun, where the newly-added intrusion detection rule may be broadcasted to each node in the LAN, thereby updating the intrusion detection rules adopted by all the Snort system hosts in the LAN in sync in order to significantly reduce the time for updating the intrusion detection rules, as discussed by Sun (para. 0031).



					Pertinent Prior Arts
			
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chetan et al. (US Pub. No. 2017/0054609), in the same field of endeavor as the present invention, disclose an invention where the sampling rule may include sampling criteria indicating how packets matching the flow rule should be sampled (para. 0011). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473